(1990). Accordingly, we conclude that we lack jurisdiction to consider this

                appeal, and we

                            ORDER this appeal DISMISSED.'




                                 044'          J.
                Douglas                                   Saitta


                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Charles H. Hill
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'We have reviewed all of the proper person documents submitted in
                this matter and we conclude no relief is warranted for the reasons stated
                above.




SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A